PER CURIAM.
We affirm the trial court’s February 7, 1996 denial of appellant’s motion to correct or modify his sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. Appellant was entitled upon resentencing for his violation of the probationary portion of his split sentence only to credit for actual prison time served during the incarcerative portion of his original sentence. See Fla. Stat. § 948.06 (1995); Sheppard v. State, 661 So.2d 386, 387 (Fla. 1st DCA 1995). This Court lacks the requisite jurisdiction in this appeal to review the correctness of appellant’s judgment of conviction and sentence.
*416ALLEN, MICKLE and PADOVANO, JJ„ concur.